Citation Nr: 0100369	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1993, for the grant of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to May 
1989.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the RO.

In March 1994, the RO granted service connection for paranoid 
schizophrenia and assigned a 100 percent rating, effective on 
August 24, 1993.

The veteran testified before the undersigned at a 
videoconference held in December 1999.  Thereafter additional 
evidence was submitted to the Board, with a waiver of RO 
jurisdiction.  

In recent statements, the veteran appears to be asserting a 
claim of service connection for post-traumatic stress 
disorder.  As this issue has not been addressed by the agency 
of original jurisdiction, it is referred to the RO for action 
deemed appropriate.   



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The earliest diagnosis of paranoid schizophrenia was on a 
February 1990 discharge summary. 

3.  The veteran did not submit a claim of service connection 
within one year of separation.

4.  On November 19, 1991, the veteran submitted the initial 
claim of service connection for a nervous condition. 

5.  In September 1992, the RO denied the veteran's claim of 
service connection for a nervous condition diagnosed as 
paranoid schizophrenia. 

6.  On August 24, 1993, the RO received a statement from the 
veteran asserting that he was reapplying for service 
connection for paranoid schizophrenia.

7.  In a March 1994 decision, the RO granted service 
connection for paranoid schizophrenia and assigned an 
effective date of March 24, 1993. 

8.  The veteran's August 1993 statement was submitted less 
than one year after the September 1992 RO decision denying 
service connection, and may be considered a notice of 
disagreement (NOD) with regard to that decision.  


CONCLUSION OF LAW

The criteria for an effective date of November 19, 1991, but 
no earlier, have been met for the award of service connection 
for paranoid schizophrenia.  38 U.S.C.A. §§ 5107, 5110, 7104, 
7105(b), (d) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 
20.200 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Here, with regard to the claim for an earlier effective date 
for his service-connected paranoid schizophrenia, the Board 
finds that VA has fulfilled the duty to assist.  The Board is 
satisfied that all relevant evidence has been obtained 
regarding this claim and that the veteran has been properly 
advised of the evidence needed to support this claim.  No 
other outstanding documents or medical treatment records have 
been identified.  Furthermore, the Board notes that the 
veteran was provided a VA videoconference hearing during 
which time he and his service representative were 
specifically apprised of the evidence needed to support the 
veteran's claim.

Thus, the Board is satisfied that all relevant evidence has 
been obtained and that no further assistance to the veteran 
with respect to this claim is required to comply with the 
newly amended 38 U.S.C.A. § 5107.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


Factual background

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
paranoid schizophrenia.  He argues, in essence, that an 
effective date should be granted back to October 1989 (when 
he was first hospitalized for the disorder), or back to 1990 
(the date he asserts he first filed a claim for service 
connection.)  During his videoconference hearing, the veteran 
and his representative alternatively asserted that the 
effective date should be November 19, 1991, the date of the 
veteran's first documented claim of service connection.  

Pre-service records show that the veteran was treated at a 
psychiatric hospital as a youth in 1982.  The diagnosis was 
conduct disorder, undersocialized, aggressive. 

The veteran's service medical records include his July 1986 
pre-enlistment examination which revealed no pertinent 
psychiatric abnormalities.  The service medical records 
contain no complaints or findings indicative of a psychiatric 
disorder.  A March 1989 report of mental status evaluation 
indicated that the veteran was being considered for discharge 
because of a personality disorder.  It was noted that the 
veteran exhibited a labile mood and suspicious behavior.  
Remarks showed that there was no psychiatric disease or 
defect which warranted disposition through medical channels; 
that previous psychiatric records revealed a diagnosis of 
paranoid personality disorder; and that psychological testing 
including an MMPI revealed no evidence of a psychiatric 
disorder.  The examiner indicated that the diagnosis of 
paranoid personality disorder was supported.

The service medical records contain a signed statement from 
the veteran indicating that he did not undergo a medical 
examination for separation from active duty and that he had 
waived his right to have such an examination.

Private medical records show that the veteran was admitted to 
the Falls View Psychiatric Hospital from October 1989 to 
February 1990 and that the final diagnosis was schizophrenia, 
chronic, undifferentiated type.  Private records also show 
that the veteran was treated for psychiatric problems from 
November 1990 to August 1991 at the Weston Hospital.  A 
letter from the Summit Center for Human Development indicated 
that the veteran had subsequent treatment for paranoid 
schizophrenia in November 1991.  

On November 19, 1991, VA received the veteran's initial 
formal claim of service connection for a nervous disorder.  
He alleged that he had a personality disorder and that he had 
treatment for this condition at the Weston State Hospital 
from November 1990 to June 1992.  In response to the 
question, "Have you previously filed a claim for any benefit 
with VA?" he indicated that he had not.

The RO denied the veteran's claim of service connection for 
paranoid schizophrenia in a September 1992 decision.  

On August 24, 1993, VA received a statement from the veteran 
indicating that he wanted to reapply for service connection 
for his schizophrenia.  

Following a September 1993 VA examination and receipt of 
additional VA and private medical records, the RO granted 
service connection for paranoid schizophrenia with a 100 
percent disability rating effective August 24, 1993. 

In a June 1999 statement, the veteran asserted that the 
effective date for service connection for paranoid 
schizophrenia should be October 1, 1989, the date he was 
first hospitalized for this condition.  In this statement, 
the veteran also contended that he had applied for benefits 
in 1990.

During his December 1999 videoconference hearing, the veteran 
continued to assert his claim for an earlier effective date 
back to 1990 or 1991.
   

Analysis

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i) and (ii).

Here, in March 1994, the veteran was granted service 
connection for paranoid schizophrenia with a 100 percent 
disability rating effective August 24, 1993.  The effective 
date was evidently chosen on the basis that this was the date 
that VA received what appeared to be the veteran's claim to 
reopen the issue of entitlement to service connection for 
paranoid schizophrenia, which was previously denied in the 
September 1992 rating decision.  The veteran has asserted, in 
part, that an earlier effective date is warranted because the 
September 1992 decision was never final.  To this extent, the 
Board agrees.

After review of the record, the Board finds that the August 
24, 1993 statement was in fact submitted within the one-year 
period allowed for the veteran to initiate an appeal.  The 
Board finds that the statement may be construed as an 
expression of disagreement (NOD) with the September 1992 
decision.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 
20.200.

As the September 1992 decision was never final in this case, 
the decision regarding the appropriate effective date for the 
subsequent grant of service connection must contemplate the 
date of the initial claim for service connection or the date 
entitlement arose, whichever is later.

Based on the evidence above, the Board finds that the proper 
effective date for the veteran's paranoid schizophrenia is 
November 19, 1991-the date of his original claim.

Although the veteran has asserted that he submitted a claim 
in 1990, the record reveals that the initial claim for 
service connection was received on November 19, 1991.  His 
assertion is specifically contradicted by his notation on the 
original claim that he had not previously filed a claim for 
VA benefits.  The facts indicate that the date entitlement 
arose was the date of the first diagnosis of paranoid 
schizophrenia on the February 1991 discharge summary.  As the 
effective date can only be the later of these two dates, the 
Board finds that the appropriate effective date for service 
connection for paranoid schizophrenia is November 19, 1991, 
and that an earlier effective date for this disorder is not 
warranted.  38 C.F.R. § 3.400(b)(2).


ORDER

The claim for an effective date of November 19, 1991, but no 
earlier, for the grant of service connection for paranoid 
schizophrenia is granted.



		
	JAMES L. MARCH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

